Citation Nr: 1713711	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, including service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, the RO denied service connection for hypertension.  Although the Columbia RO issued the December 2008 rating decision, permanent jurisdiction of the claims file resides with the RO in Baltimore, Maryland.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

During the pendency of this appeal, the regulations governing presumptive service connection for disabilities associated with in-service herbicide exposure were amended, effective August 2010.  In pertinent part, the amendment added Ischemic Heart Disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents (including Agent Orange) at 38 C.F.R. § 3.309(e).  Although the amendment specifically indicated that ischemic heart disease did not include hypertension, the VA examination in October 2008 indicated that the Veteran had a diagnosis of cardiovascular disease in addition to hypertension.  Moreover, at the time of the October 2008 VA examination, ischemic heart disease had not yet been added to the list of presumptive diseases associated with Agent Orange exposure.  Given the possibility that the Veteran's hypertension may be associated with cardiovascular disease, the Board finds that the issue of entitlement to service connection for ischemic heart disease is reasonably raised by the record.  However, with respect to inferred claims, effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, the Department replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; See also 38 C.F.R. § 3.155 (2015).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  An "intent to file a claim" may also be filed pending completion of the prescribed form for "complete claims," either orally or on a prescribed VA Form for that purpose.  38 C.F.R. § 3.155(b).  A claimant who wants to file for benefits under laws administered by VA but does not communicate that desire orally or on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150(a).  Instead, that person is considered to have requested an application form.  Id.  The Board's practice of referring claims reasonably raised by the record, but not adjudicated by the Agency of Original Jurisdiction under 38 C.F.R. § 19.9(b) was not altered during the recent rulemaking.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014).  38 C.F.R. §§ 3.155, 19.9(b) (2015).  

In light of the foregoing, the Board considers the Veteran to have requested an application form for the purpose of filing a claim of service connection for ischemic heart disease.  The Board therefore refers this matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  

In August 2008, the Veteran filed a claim of service connection for diabetes with secondary hypertension due to exposure to Agent Orange.  In a December 2008 rating decision, the RO granted service connection for diabetes mellitus type II based on a finding that the Veteran was presumed exposed to Agent Orange while serving in the Republic of Vietnam.  In that same decision, the RO denied the claim of service connection for hypertension.  The basis for the denial of service connection for hypertension was that a VA examiner in October 2008 opined that the Veteran's hypertension was neither caused nor aggravated by the service-connected diabetes mellitus.  

While this opinion addressed secondary service connection with respect to diabetes, it did not address the likely etiology of the hypertension, to include whether it was, as likely as not, related to service including in-service herbicide exposure; or, whether it was caused or aggravated by another service-connected disability.  Importantly, "[a] medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face."  Stefl v. Nicholson, 21 Vet.App 120, 124 (2007).  

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service.  See 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2016).  However, hypertension is not among the diseases eligible for presumptive service connection under section 3.309(e).  Id.  Nevertheless, service connection for hypertension may still be established with proof of direct causation.  See Polovick v. Shinseki, 23 Vet.App. 48, 52-53 (2009); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records dated from November 2014 onward. 

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file any outstanding private treatment records identified by the Veteran as pertinent to his claim of service connection for hypertension.

3.  Schedule the Veteran for a VA examination by a physician who can adequately address the likely etiology of the Veteran's hypertension, to include whether it is, as likely as not, related to presumed in-service herbicide exposure, with consideration of the Veteran's family history and medical history based on a review of the entire record.  

After reviewing the entire record, the examiner is asked whether the Veteran's hypertension is, as likely as not (a 50 percent or higher probability) due to injury or disease in service, including, but not limited to, presumed herbicide exposure, and/or whether it is caused by or made permanently worse (aggravated) by, any of the Veteran's service-connected disabilities.  A complete rationale for all opinions is requested.  The examiner is also reminded that the Court has made clear that "[a] medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face."  Stefl v. Nicholson, 21 Vet.App 120, 124 (2007).  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Further, the lack of documented treatment or diagnosis in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed conditions.  Likewise, the fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is denied, in whole or in part, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






